Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to the amendment filed November 2, 2022.  Claims 1-11 and 15-22 are pending. Applicant’s agreements have been considered and are not persuasive.  New rejections based on the Board decision is presented.  The objections to the drawings and the rejections based on 112, second paragraph have been withdrawn in view of the amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the claim dependency is not recited.  Thus, it is unclear which claim is referred to. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargreaves et al (6,005,496) in view of Kotorov et al (6118,432).
Regarding claim 1, the claimed keyboard panel is shown as item 1204 in Figure 12; the claimed first keypad is shown as item 1202a; and the second keypad is shown as item 1202b.  Front linear and two substantially perpendicular sides are shown.  The keypads are segmented and the keys are arranged in a plurality of rows. Hargreaves does not show a first and second swivel attached to the first and second keypad respectively or each keypad having a linear front edge.  Cols. 18-19 teach that the keypads are rotatable.  A swivel is a conventional means to allow rotation of objects.  One of ordinary skill in the art would understand mechanisms to allow rotation, and thus, it would have been obvious to include swivels to permit the keypads to perform the functions described in the reference.  Since a keyboard may be part of a laptop computer, the keyboard in Hargreaves may be used for a mobile device.  Although Hargreaves does not specifically teach that the first and second swivels allow the first and second keypads to rotate at least 90 degrees and locate the keypads from a first to a second position wherein the first location is parallel with the front side and the second location wherein the front edge is parallel to the lateral sides of the device, it would have been obvious that allowing the keypads to swivel at least 90 would achieve this limitation as well as satisfying the claimed distance requirement.  Hargreaves teaches the ability of the keyboard to swivel to allow different placement of the hands.  Thus, it is suggestive of swiveling in a variety of ranges.  The only limitation to prevent such rotation is the inclusion of a limiting mechanism and cabling.  Thus, the removal of the limitation mechanism and providing sufficient cabling would allow rotation at least 90 degrees. The Board concluded that there was insufficient teaching of a need for such rotation because there was no teaching of back typing and 90 degree plus rotation would not be ergonomic.  Kotorov, in the same field, teaches in figures 7-8 the claimed front edge which is linear and the location where the keypads are positioned such that the front edge is parallel to the lateral sides.  It also teaches the advantage of back typing.  It would have been obvious to modify Hargreaves to extend the range of rotation as taught by Kotorov to enable back typing while remaining ergonomic.  Thus, Kotorov provides the essential motivation for the modifications. While Hargreaves and Kotorov do not describe the swivel at an eccentric location, this feature is inherent or obvious since the pivot point does not have to be at the central location for allow pivoting.  The particular location is an obvious design choice since it is not critical. 
Regarding claim 2, Figure 12 shows one side of a QWERTY keyboard and some keys from the second side.  It would have been obvious that while the keys on the second side are labeled for a numeric pad the keys also have QWERTY functionality since many keyboards have keys for character entry as well as numeric entry to reduce the number of keys required.  It would not make sense to supply half a QWERTY keyboard.
Regarding claim 3, see item 1201a.
Regarding claim 4, see item 1202b.
Regarding claim 5, since the keyboard in Figure 12 is QWERTY, it would contain the core keys.
Regarding claim 6-7, since item 1202a has the left core keys, 1202b would have the right core keys.
Regarding claim 10, it is conventional for a keyboard to include a controller to receive ant to interpret the key pressing signals.  The controller would be considered a logic device.  It would have been obvious to include conventional items for their desired functionality.  This is considered to be admitted prior art.
Regarding claim 11, shift and control functions require the pressing of two keys simultaneously.  A keyboard controller would output a different signal when a shift or control key is pressed in combination with another key to generate the special functions.
Regarding claim 21, the keypads in Kotorov are quadrilateral. 
Regarding claim 22, this claim is a broader version of claim one, and thus, is also rendered obvious by the references.  The plurality of keys on a keyboard are for input purposes.
Claims 8-9 and 15-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargreaves in view of Kotorov and Olodort et al (2005/0002158).
Regarding claims 8, Hargreaves does not teach a hinge to allow the keyboard to move from the front surface to the rear surface of a mobile device.  Figure 1B of Olodort shows a hinge that allows the display to move from the front to the rear of the mobile device.  Since the display is connected to the keyboard, the keyboard would move from the front to the rear surface of the mobile device.  It would have been obvious to combine the references since they are in the same field.  The combination would yield the advantages found in both references--namely an ergonomic keyboard on a mobile computer that may also function as a tablet.
Regarding claim 9, it would have been obvious to allow the second keypad to move if the keypads are coupled comprise the keyboard. 
Regarding claim 15, the keyboard panel with first and second keypads and first and second swivels has been addressed by the Hargreaves and Kotorov references and discussed above in claim 1.  The parallel plane is shown in Hargreeves. The hinge has been addressed by the Olodort reference with respect to claim 8.  Olodort shows in Figure 1A the mobile device with a display on the front surface and a rear surface opposite the front surface.  As shown above in the rejection of claim 1, the user can manipulate the keys while holding the keyboard with the thumbs while maintaining the keys in a fixed position based on Kotorov.  This is possible whether the keyboard is folded back or not.
Regarding claim 16, while Hargreaves and Olodort do not teach a cell phone, one of ordinary skill in the art would recognize that cell phone have QWERTY keyboards for texting.  It would have been obvious to incorporate the keyboard as shown by the combination of Hargreaves and Olodort to gain the function of easy text entry with ergonomic functions. 
Regarding claim 17, Figure 1A shows a laptop.
Regarding claim 18, Figure 1B shows the folding of the display so it faces the back of the computer.  This is suggestive of a tablet since the display is still accessible and tablets have displays with touch capability.
Regarding claim 19, Figure 1B shows pivot points A and B which are portions of a double hinge which would allow the device to lie flat.
Regarding claim 20, Hargreaves does not teach the degree to rotation, but merely says that rotation is limited to the cables.  It would have been obvious that cables of sufficient length would allow rotation up to 360 degrees.
Response to Remarks
The rejections have been modified to address the newly presented claims.  The Board noted the lack of motivation for rotation beyond 90 degrees.  This lack of motivation has been addressed by the Kotorov reference which teaches back typing and shows 90 degree rotation.  Further, the eccentric location is either shown in Hargrees or made obvious since it is a design choice that would not change the rotation of the keypads up to 90 degrees. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 27, 2022